772 N.W.2d 73 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST Michael FRANTS, a Minnesota Attorney, Registration No. 334066.
No. A09-113.
Supreme Court of Minnesota.
September 17, 2009.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition alleging that respondent Michael Frants committed professional misconduct warranting public discipline, namely, misappropriation of client funds in excess of $10,000, in violation of Minn. R. Prof. Conduct 1.15(a) and (h) and 8.4(c) and failure to cooperate with the Director's investigation in violation of Minn. R. Prof. Conduct 8.1(b). Respondent and the Director have entered into a stipulation under which respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is disbarment.
*74 The court has independently reviewed the file and approves of the recommended discipline.
Based upon all the files, records, and proceedings therein,
IT IS HEREBY ORDERED that respondent Michael Frants is disbarred. Respondent shall comply with Rule 26, RLPR (requiring notice of disciplinary action to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page
Associate Justice